Citation Nr: 1027244	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-47 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 30, 1976, for 
the grant of service connection for schizophrenic reaction, to 
include on the basis of clear and unmistakable error (CUE) in the 
August 1946 and October 1952 rating decisions.


REPRESENTATION

Appellant represented by:	James L. Coster, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1946 through July 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
entitlement to an effective date prior to December 30, 1976, for 
the grant of service connection for schizophrenic reaction, to 
include on the basis of CUE.  In March 2010, the Veteran 
testified at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By August 1946 rating decision, the RO granted service 
connection for neurasthenia and assigned a 10 percent disability 
rating, effective from July 18, 1946. 

2.  The August 1946 RO rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.

3.  Prior to October 1952, no formal or informal claim of 
entitlement to service connection for schizophrenic reaction or 
for schizophrenia was received.

4.  By October 1952 rating decision, the RO denied a compensable 
rating for the service-connected anxiety reaction and also 
determined that the Veteran's schizophrenia was not incurred in 
or aggravated during service.  

5.  In a letter dated in October 1952, the Veteran was only 
notified of the denial of a compensable rating for his service-
connected nervous condition; the letter did not specifically 
mention the denial of service connection for schizophrenia.  

6.  The Veteran did not file an appeal as to the denial of a 
compensable rating for his service-connected nervous condition; 
thus the October 1952 rating decision was final as to that 
portion of the decision.  

7.  Because of the lack of notification to the Veteran, the 
October 1952 rating decision was nonfinal as to the denial of 
service connection for schizophrenia.  

8.  Subsequent to October 1952, the Veteran filed for an 
increased rating for his service-connected nervous condition, 
including in October 1957, June 1967, April 1969, and March 1970.  

9.  In a letter dated December 30, 1976, for the first time, the 
Veteran's representative, on his behalf, claimed service 
connection for schizophrenia as a maturation of his service-
connected anxiety reaction.  

10.  On VA examinations in March 1976 and in March 1977, the 
examiner opined that the Veteran's schizophrenia was a maturation 
of his previous diagnoses of anxiety neurosis and schizoid 
personality.  

11.  By November 1978 decision, the Board granted service 
connection for schizophrenia.  


CONCLUSIONS OF LAW

1.  The August 1946 final RO rating decision was not a product of 
CUE.  38 C.F.R. § 3.105 (2009).

2.  The portion of the October 1952 rating decision that denied 
service connection for schizophrenia is nonfinal and cannot be 
revised or considered under a CUE claim.  38 C.F.R. § 3.105 
(2009).

3.  The August 2008 RO rating decision is not final and cannot be 
revised or considered under a CUE claim.  38 C.F.R. § 3.105 
(2009).

4.  An effective date earlier than December 30, 1976, is not 
warranted for the grant of service connection for schizophrenia.  
38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. 
§7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With regard to the claim for an earlier effective date, the Board 
notes that VCAA notice or development is not required because 
those claims cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law).  Moreover, with earlier effective 
date claims, the law and not the facts are dispositive; thus 
there is no reasonable possibility that further assistance to the 
Veteran would substantiate his claim and the provisions of the 
VCAA do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002).  The Board notes, however, that the Veteran was sent 
a letter in March 2010, informing him of how disability ratings 
and effective dates are assigned.  Dingess v. Nicholson, supra.  
Moreover, he has not alleged any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  Sanders v. Nicholson, supra.  The 
Board also notes that part of the present claim for an earlier 
effective date is predicated on allegations of CUE in a prior 
rating decision.  In that regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA does 
not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Hence, a lengthy discussion of the impact of the VCAA to 
the CUE claim in this matter is not necessary.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  General due 
process considerations have been satisfied.  38 C.F.R. § 3.103.  
The Veteran has been accorded ample opportunity to present 
evidence and argument on this matter.  In short, the Board 
believes that the earlier effective date issue was properly 
developed for appellate purposes.   It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran, and no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court  
has held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) show that the Veteran was 
discharged from active duty on a Certificate of Disability for 
Discharge (CDD) because of neurotic depressive reaction, severe, 
subacute, manifested by crying spells, half-hearted threats of 
suicide, emotional lability, and a strong maternal attachment.  

Received from the Veteran in August 1946, was an Application for 
Pension or Compensation for Disability Resulting from Active 
Military or Naval Service.  In the section regarding the nature 
of disease or injury on account of which the claim was made and 
the date each began, he indicated he had "nervousness" in June 
1946.  

By rating decision dated in August 1946, the RO granted service 
connection for neurasthenia and assigned a 10 percent disability 
rating, effective from July 18, 1946, pursuant to Diagnostic Code 
9101.  By letter dated in August 1946, the Veteran was advised 
that he was awarded compensation on account of disability 
resulting from a nervous condition held to have been incurred or 
aggravated during his World War II service.  

In October 1946, the RO certified that the Veteran had less than 
90 days of service and that it was determined by a rating action 
that the disability for which the Veteran was discharged was 
incurred in service in World War II, and that he was therefore 
eligible for benefits under Title Veteran, Public Law 346, 78th 
Congress.

On a VA examination in August 1948, it was noted that the Veteran 
had a nervous condition which was incurred in service in 1946.  
He complained he could not sleep well, that noise and crowds of 
people bothered him, and that he was generally nervous.  He had 
been a clerk in a confectionary store for eight months.  On 
mental status examination he was found to be phlegmatic, 
indifferent, dull, clean, and cooperative.  His affect was 
somewhat flat and his replies were at times evasive.  He had no 
hallucinations or delusional ideas, and his mental grasp and 
capacity appeared to be intact, but at best he appeared to be 
only borderline, with partial insight and fair judgment.  The 
diagnoses included schizoid personality and anxiety reaction, 
mild, chronic, manifested by intermittent pains in the back 
without organic bases, anxiousness, restlessness, and blunted 
affect.  The VA neuropsychiatrist opined that a considerable part 
of the Veteran's psychogenic manifestations were conversions, and 
that his predisposition was severe as a result of his schizoid 
personality, early neurotic patterns, and back injury during 
childhood.  The neuropsychiatrist also opined that the Veteran 
had no occupational impairment or social handicap.  

By September 1948 rating decision, and based on the findings made 
on the August 1948 VA examination, the RO assigned a 0 percent 
(non-compensable) disability rating for psychoneurosis, anxiety 
type, effective from November 27, 1948.  

By letter dated in September 1948, the RO advised the Veteran 
that based on a review of the VA report dated in August 1948, it 
was contemplated to reduce the rating for his service-connected 
nervous condition from 10 percent to 0 percent under the 1945 
Schedule for Ratings.  The RO further advised that the Veteran 
had a period of sixty days from the date of the letter to submit 
any evidence he may have or may be able to secure, to show why 
the contemplated reduction should not be effectuated.

Received in July 1952 was a letter dated in June 1952 from a 
private physician, Dr. Dee, who indicated the Veteran had been 
under his care since 1946 for a nervous condition, and indicated 
that at times the Veteran was unable to sleep and had severe 
nightmares.

On VA examination in August 1952, the Veteran reported that his 
nervous condition had become worse, and complained of nightmares, 
being unable to sleep, high blood pressure, and sleepwalking.  
The examiner noted that the Veteran was examined in 1948, and 
that since that time the Veteran's condition had developed from 
that of a schizoid personality to one of active schizophrenia.  
On mental status examination he showed considerable flattening of 
affect and admitted suffering from hallucinations.  The examiner 
indicated there was no insight present and seemingly no idea on 
the part of the Veteran that these things are abnormal.  The 
examiner also noted that with these symptoms, the Veteran tended 
to remain by himself and avoid contact with other people.  The 
diagnosis was schizophrenic reaction, type undetermined, 
moderate, manifested by flattening of affect, and auditory and 
visual hallucinations.  The examiner opined that the 
precipitating stress was minimal, nothing that the Veteran had 
two months of basic training.  It was noted that he had a long 
history of poor adjustment with nervousness and difficulty in 
holding any type of job, and that his social and industrial 
incapacity were severe.  

By October 1952 rating decision, the RO, after reviewing the 
August 1952 VA examination report, indicated that the 
schizophrenic reaction was "now disclosed as a separate entity 
and [was] not related to the neurotic depressive reaction as 
disclosed during his period of active service".  The RO denied a 
compensable rating for the service-connected anxiety reaction, 
and also found that the Veteran's schizophrenia reaction was not 
incurred or aggravated during service.  

By letter dated in October 1952, the RO advised the Veteran that 
a review of his claim had been made in connection with the August 
1952 VA examination report, and that as a result of this review, 
no change had been found in the degree of his nervous condition 
and that the disability rating of 0 percent was confirmed and 
continued.  

Received in September 1953 was a memorandum from the Veteran's 
representative, which referenced two attachments.  The first 
attachment was a note from a private physician, Dr. Rau, 
indicating he had treated the Veteran at St. Francis Hospital 
from February 1953 to May 1953 for a nervous illness, and that he 
had been seeing the Veteran in the office at three week 
intervals.  The second attachment was a letter authorizing St. 
Francis Hospital to release to VA the Veteran's records from his 
period of hospitalization from February 1953 to May 1953.  

A report from St. Francis Hospital showed that the Veteran was 
hospitalized from February to May 1953, and the diagnoses 
included schizophrenic reaction, paranoid type, and the prognosis 
was guarded.  It was noted that he had developed a fear of 
someone coming after him very suddenly approximately two weeks 
prior, and that since that time he lost interest in practically 
everything.  He had spent the past weeks in bed most of the time, 
and talked more than usual, mostly of the past, and of cheating 
people and of making restitution.  He had been unable to sleep 
and was taking sedatives, and his memory and orientation seemed 
normal.  He had no suicidal tendencies.  On discharge it was 
noted that the Veteran had a gradual onset of disturbed and 
delusional behavior shortly before his admission, but at the time 
of his admission examination he showed no evidence of 
neurological disease of the central or peripheral nervous system.  
From a psychiatric point of view, he expressed delusions of 
persecution and grandiose delusions.  There was a disassociation 
of mental content and emotional response.  

In a confirmed and continued rating sheet (VA Form 8-564b), dated 
in December 1953, the RO indicated that the case had been 
reviewed based on Dr. Rau's statement and the hospitalization 
report from St. Francis Hospital, which were received subsequent 
to the prior rating action dated in October 1952.  The RO found 
that the evidence did not warrant change in the service-connected 
status or evaluation of any disability.  The October 1952 RO 
decision was thereby confirmed and continued.  

In a letter dated in January 1954, the RO advised the Veteran 
that his claim for disability benefits had been carefully 
reviewed based on all the evidence of record, and it had been 
determined that his treatment at St. Francis Hospital was for 
disabilities not related to any condition incurred in military 
service.  The RO also noted that it had been determined that no 
change was warranted in the prior rating action, which was 
confirmed and continued at 0 percent.  

Received from the Veteran in October 1957 was a request for an 
increase in compensation, along with two notes from private 
physicians.  In one statement, dated in September 1957, Dr. Dee 
indicated that the Veteran was under his care in 1954 and 1955 
for hypertension and a nervous disorder.  In the other statement, 
dated in August 1957, Dr. Dixon provided specific dates of 
treatment for the Veteran, but did not indicate for which 
disability the treatment was rendered.  

In the October 1957 confirmed and continued rating decision (VA 
Form 8-564b), the RO indicated that the case had been reviewed 
based on the evidence received subsequent to the prior rating 
action dated in October 1952, and found that the evidence did not 
warrant change in the service-connected status or evaluation of 
any disability, and the October 1952 decision was confirmed and 
continued.  By letter dated in October 1957, the Veteran was 
advised of the RO's rating decision.

Received in December 1957 was a letter from the Veteran in which 
he indicated he was submitting more information for "restoration 
of my old pension".  He submitted a letter from Dr. Dixon dated 
in October 1957, in which Dr. Dixon indicated treating the 
Veteran for the past three to four years for a nervous condition, 
manifested by tension, nerves, anxiety, and apprehension, 
"related to military service".  

In January 1958, the RO requested from the VA Chief Medical 
Officer that a social and industrial survey be conducted to 
determine the Veteran's adjustment before entrance into service, 
with particular reference as to whether he manifested any 
neurosis prior thereto.  

An undated note in the file, apparently by the RO in seeking a 
medical opinion in this matter, shows that regarding "anxiety 
reaction", the Veteran had been denied service connection for 
schizophrenic reaction, first diagnosed on VA examination in 
August 1952.  It was noted that in 1953, the Veteran was 
hospitalized at St. Francis Hospital for the same psychosis.  The 
RO indicated that if a psychosis was now found, an opinion should 
be rendered as to whether this condition is a maturation of the 
service-connected psychoneurosis.  

Of record is a report of a VA Social and Industrial Survey 
conducted by a VA social worker.  

On a VA psychiatric examination in May 1958, the examiner 
indicated that at that time there was no evidence of any 
affective disorders or psychosis, and the Veteran reported he no 
longer experienced any hallucinations, delusions, paranoid 
trends, ideas of reference, phobias, or compulsive obsessive 
traits.  The examiner opined that the Veteran still suffered from 
anxiety symptoms which resulted in his discharge from service.  
The examiner opined that that psychotic episode the Veteran had 
in 1952 was "not immaturation" of his service-connected 
disability, and that the Veteran had made a full recovery from 
this psychosis within a brief period of time.  The examiner 
indicated that since 1953, the Veteran had had no treatment of a 
psychiatric nature, but did visit his family physician because of 
recurrent episodes of restlessness, insomnia, and tension.  The 
diagnoses included anxiety reaction, chronic, mild to moderate, 
manifested by tension, restlessness, insomnia, and headaches in 
an individual who enjoyed a pampered existence prior to service.  
The diagnoses also included schizophrenic reaction, paranoid, 
acute, diagnosed in 1952, and was considered to be in full 
remission, with no residuals and no disability resulting 
therefrom either socially or industrially.  Although the report 
indicates the Veteran's schizophrenic reaction was "not 
considered in full remission", it appears that this is a 
typographical error, based on reviewing the report in its 
entirety and the supporting rationale provided by the VA 
examiner.

By May 1958 rating decision, the RO indicated that the issue on 
appeal was "[e]valuation of anxiety reaction and service 
connection for a psychosis".  In this rating decision, the RO 
basically confirmed and continued the October 1952 rating 
decision.  By letter dated in June 1958, the RO advised the 
Veteran that his reopened claim for an increased service-
connected evaluation for a nervous condition had been reviewed, 
in connection with the medical evidence of record, and that the 
findings disclosed there was no industrial or social impairment 
and that he had been employed earning about $250 monthly.  The RO 
indicated that the medical findings did not show such a severity 
to warrant a compensable evaluation for the veteran's nervous 
condition, and that the prior determination of 0 percent for his 
service-connected nervous condition was confirmed and continued.

A hospital summary showed that the Veteran was hospitalized from 
April to June 1967 because his family doctor and druggist had cut 
him off from Seconal, of which he had been taking for sleep plus 
variable amounts of alcohol.  Psychological testing suggested a 
dissocial individual who was prone to drug addiction.  He was 
considered competent and employable and was discharged on a new 
medication, Librium.  

Received from the Veteran in June 1967 was a letter in which he 
indicated he had been hospitalized at Leech Farm VAH, and he 
requested that the RO "reconsider this claim".  

In July 1967, the RO issued a confirmed rating decision, noting 
that evidence was received subsequent to the October 1952 rating 
decision.  The RO indicated that the cited hospital summary 
showed the primary reason for hospitalization was drug addiction.  
In a letter dated in July 1967, the RO advised the Veteran that 
his claim for increased benefits had been reviewed, and that the 
hospital summary showed the primary reason for his 
hospitalization was not due his service-connected nervous 
condition, and therefore, there was no change in the previous 
evaluation of 0 percent for his nervous condition.

Received from the Veteran in July 1967 was a notice of 
disagreement, and the RO issued a statement of the case that same 
month.  In August 1967, the Veteran filed a substantive appeal 
(VA Form 1-9).

On VA psychiatric examination in November 1967, the Veteran 
stated he felt depressed, confused, jumpy, and restless, and had 
difficulty sleeping.  He was often agitated, expressed resentment 
towards others, and expressed many fears.  He reported he was 
last employed in 1966 as a driver salesman and had been totally 
unemployed since he left the hospital in June 1967.  He spent 
most of his time at home, occasionally took walks, enjoyed 
watching television, had few social and recreational outlets, and 
admitted to having difficulty getting along with others.  On 
mental status examination he was confused, withdrawn, seldom 
smiled, and showed little interest in the examination.  His 
output was relevant and coherent, but vague and at times evasive.  
He was oriented in all spheres.  His judgment was impaired, his 
memory and concentration were fair, and his insight was partial.  
There was no evidence of any affective disorders or psychosis, 
and he denied hallucinations, delusions, and expressed some ideas 
of reference and vague paranoid trends.  His mood was depressed, 
but he denied suicidal tendencies.  His affected was blunted.  
The diagnosis was anxiety reaction, chronic, moderately severe, 
manifested by insomnia, tension, restlessness, vague ideas of 
persecution, fears, tremulousness, social and industrial 
inadaptability, with schizoid tendencies.

By December 1967 rating decision, the RO granted a 10 percent 
rating for psychoneurosis, anxiety, effective from April 19, 
1967.  In subsequent rating decisions dated in February and March 
1968, the RO confirmed the December 1967 rating decision and 
denied a rating in excess of 10 percent for psychoneurosis.

By July 1968 decision, the Board denied a rating in excess of 10 
percent for the service-connected anxiety reaction.  

In August 1968, the RO issued a rating decision denying a rating 
in excess of 10 percent for psychoneurosis, anxiety.

Received in April 1969 was the Veteran's claim for an increased 
rating, along with a statement from a VA physician, indicating 
that the Veteran had been under treatment at their clinic for a 
nervous condition.

In July 1969, the Veteran underwent a VA examination and the 
diagnosis was anxiety reaction, chronic, moderately severe, 
manifested by insomnia, restlessness, vague ideas of reference, 
and poor social and industrial adjustment in an individual with a 
schizoid type of personality.  

By August 1969 rating decision, the RO granted an increased, 30 
percent, rating for anxiety reaction, effective from April 2, 
1969.

Received from the Veteran's representative in March 1970 was a 
letter claiming the Veteran was unable to work due to his 
service-connected disabilities, and claiming entitlement to an 
increase in his disability.

In June 1970, the Veteran underwent a VA examination and the 
diagnosis was anxiety reaction, chronic, moderately severe, 
manifested by somatization, insomnia, restlessness, ideas of 
reference, marginal social and industrial adjustment throughout 
his life, in an individual with a schizoid type of personality 
and borderline intelligence.

By August 1970 rating decision, the RO denied a rating in excess 
of 30 percent for the service-connected anxiety reaction.  By 
letter dated in August 1970, the Veteran was advised of the RO's 
rating decision.  

In the June 1974 rating decision, it was noted that the Veteran 
had been granted a 100 percent rating for the service-connected 
nervous condition, specified as anxiety reaction, effective from 
March 30, 1974 through April 30, 1974, apparently based on the 
Veteran's hospitalization at the Pittsburgh VA Hospital.  The 30 
percent for the service-connected anxiety reaction was continued 
effective from May 1, 1974.  

In subsequent rating decisions dated in September 1974, February 
1975, and March 1976, the RO continued to deny a rating in excess 
of 30 percent for the service-connected anxiety reaction.  

In the March 31, 1976 rating decision, the RO also indicated that 
the findings made on the March 1976 VA examination warranted 
continuation of the 30 percent evaluation currently in effect for 
the Veteran's service-connected anxiety reaction.   The RO 
further found that the findings made on the March 1976 VA 
examination showed that the Veteran's more seriously disabling 
conditions were related to non-service-connected schizophrenia 
with personality disorder.  

Received from the Veteran's representative was a letter dated 
December 30, 1976, in which the Veteran's representative 
requested, based on the March 1976 VA examination, that the 
Veteran be considered for service connection for schizophrenia as 
a maturation of his service-connected anxiety reaction.  

On a VA examination in March 1977, conducted by the same VA 
examiner as in March 1976, the examiner opined that the Veteran 
appeared to be psychotic, and the most likely diagnosis appeared 
to be that of schizophrenia, undifferentiated type, which 
appeared to be in poor remission, and as a maturation of his 
previous diagnosis of anxiety neurosis and a schizoid 
personality.

By June 1977 rating decision, the RO denied service connection 
for psychosis as a maturation of the service-connected anxiety 
reaction.  The RO reviewed the evidence of record in detail and 
concluded that the Veteran's currently diagnosed schizophrenia, 
undifferentiated type, diagnosed some 30 years following 
discharge from service, was not a maturation of his service-
connected neurosis.  

Received from the Veteran in March 1978 was a notice of 
disagreement.  In March 1978, the RO issued a statement of the 
case on the issue of entitlement to service connection for a 
psychosis condition.

By April 1978 rating decision, the RO indicated the appeal was 
for service connection for psychosis as being a maturation of the 
service-connected anxiety reaction.  The RO indicated that an 
appeal had been taken from the June 1977 rating decision, and 
that after considering all the evidence of record, the June 1977 
rating decision was confirmed.  

Shortly thereafter, in April 1978, the Veteran was notified that 
his case was being forwarded to the Board for disposition.  A 
hearing transcript shows that in May 1978, the Board was 
presented the contentions from the Veteran's representative as to 
the assignment of service connection for psychosis as being a 
maturation of the Veteran's service-connected anxiety neurosis.  

By November 1978 decision, the Board granted service connection 
for schizophrenia.  The Board found that the veteran's 
psychiatric condition which was present during service and for 
which service connection had been established could not be 
disassociated from his current psychiatric disability.  The Board 
concluded that under these circumstances, service connection for 
the Veteran's presently diagnosed psychosis was in order.  

By March 1979 rating decision, the RO effectuated the Board's 
November 1978 decision, and granted a 100 percent disability 
rating for schizophrenic reaction, undifferentiated type, 
effective from December 30, 1976, under Diagnostic Code 9204.  
The RO continued the 30 percent rating assigned for the Veteran's 
anxiety reaction, effective from March 1, 1974.  

By June 1989 rating decision, the RO found that the March 1979 
rating decision was clearly and unmistakably erroneous in 
assigning a separate evaluation for the Veteran's service-
connected schizophrenia, which violated the rule against 
pyramiding.  The RO indicated that the present rating decision 
effectuated the assignment of a single evaluation for the 
Veteran's overall psychiatric disability, which appeared to be 
more so in the nature of a psychosis than a neurosis.  The RO 
then assigned a 70 percent disability rating for schizophrenic 
reaction, undifferentiated type, with anxiety reaction, effective 
from September 1, 1989.

By April 1994 decision, the Board determined that restoration of 
a schedular rating of 100 percent was warranted for the Veteran's 
psychiatric disability, based on a finding that material and 
sustained improvement in the Veteran's psychiatric disability had 
not been demonstrated. 

By May 1994 rating decision, the RO effectuated the Board's 
decision and restored the 100 percent rating for the Veteran's 
schizophrenic reaction, undifferentiated type, with anxiety 
reaction, effective from September 1, 1989.

Received from the Veteran in March 2008 was a statement (VA Form 
21-4138) in which he indicated he wanted to file an appeal from 
1948 to 1976 because of the denial of his claim.  

Received from the Veteran in May 2008 was a statement (VA Form 
21-4138) in which he claimed entitlement to an earlier effective 
date for his service-connected schizophrenia.  

By August 2008 rating decision, the RO denied entitlement to an 
earlier effective date for service connection for schizophrenic 
reaction, undifferentiated type, with anxiety reaction, including 
as due to clear and unmistakable error.  The RO indicated that 
the 100 percent rating was to be continued from December 30, 
1976.

III. Analysis

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  This rule holds true in cases of 
de novo claims for service connection, except when a claim is 
received within one year after separation from service, in which 
case the effective date of the award is the day following 
separation from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, 
3.400(b)(2)(i).

An unappealed August 1946 rating decision granted service 
connection for neurasthenia and assigned a 10 percent disability 
rating, effective from July 18, 1946.  That decision is final and 
is not subject to revision in the absence of CUE in the decision.  
38 U.S.C.A. §§ 7105, 5109A; 38 C.F.R. § 3.105(a); see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a request 
for revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  (As 
explained below the October 1952 rating decision and the August 
2008 rating decision, insofar as they denied service connection 
for schizophrenia and an earlier effective date for the grant of 
service connection for schizophrenia, respectively, may not be 
the subject matter of a CUE claim).

The Veteran essentially contends he should be entitled to an 
effective date prior to December 30, 1976 for the grant of 
service connection for schizophrenic reaction.  His 
representative has requested that an earlier effective date, back 
to 1946, be granted.  Additionally, the Veteran's representative 
has advanced several arguments in support of the Veteran's claim, 
and the Board will attempt to list the arguments advanced on the 
Veteran's behalf.  

First, the representative has contended that this matter turns on 
the interpretation of the November 1978 Board decision, and 
claims that the RO, in the August 2008 rating decision, committed 
CUE in rendering that decision.  In that regard, the Board notes 
that the August 2008 rating decision is not a final decision (as 
it is the rating decision on which this current appeal is based), 
and therefore, may not be revised or reconsidered based on a CUE 
claim.  38 C.F.R. § 3.105(a).  Second, the Veteran's 
representative has contended that this appeal should not be 
viewed as a reopened claim (as the RO did in the August 2008 
rating decision and the November 2009 statement of the case), but 
rather that this should be viewed as a continuation of the claim 
filed by the Veteran in 1946, after he was discharged from 
service, and therefore an earlier effective date should be 
assigned.  In that regard, the Veteran's representative has 
contended that the Veteran "never received a notice of denial of 
the appeal that he did file in 1952", and that he was "not 
notified of the denial of service connection" for schizophrenic 
reaction in the October 1952 rating decision; thus the October 
1952 decision did not become final and therefore his 
representative's December 30, 1976 letter should not be 
considered a reopened claim.  Third, the Veteran's representative 
has also contended that there was CUE committed in both the 
August 1946 RO rating decision and in the October 1952 RO rating 
decision.  

Received in October 2009 from the Veteran's representative was a 
letter in which he indicated that the evidence of record 
supported a 50 percent disability rating for the Veteran's mental 
condition from service discharge to September 1952; a 70 percent 
disability rating from September 1952 to December 30, 1976; and a 
100 percent disability rating effective from December 30, 1976.  
To the extent that the Veteran's representative has requested 
that his service-connected schizophrenia be granted an effective 
date back to 1946, with various staged disability ratings 
assigned, the Board notes that the issue on appeal is entitlement 
to an earlier effective date for the grant of service connection 
for schizophrenia (or schizophrenic reaction) and not an earlier 
effective date claim regarding the disability ratings assigned 
for schizophrenia (or schizophrenia reaction).  Thus, the Board 
will not herein consider earlier effective dates for the various 
disability ratings assigned.

1. Earlier Effective Date Prior to December 30, 1976

According to the statute and regulation, the effective date of an 
evaluation and award of compensation based upon an original 
claim, a claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).

The effective date for a grant of direct service connection will 
be the day following separation from active service, or the date 
entitlement arose if a claim is received within one year after 
separation from service.  Otherwise, as noted above, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it 
should be noted that the provisions of 38 U.S.C.A. § 5110 refer 
to the date an application is received.  While the term 
"application" is not defined in the statute, the regulations use 
the terms "claim" and "application" interchangeably, and they are 
defined broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or evidencing 
a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

The Veteran essentially contends that the effective date for the 
grant of service connection for schizophrenia or schizophrenic 
reaction should be in 1946, or, in the alternative, 1952.

While the Veteran contends that his original claim was filed in 
1946, within one year after he separated from service, as 
explained below, the Board finds that there is no indication that 
the Veteran filed any claim (formal or informal) for 
schizophrenia or schizophrenic reaction in the year subsequent to 
service.  Accordingly, the applicable regulation dictates that 
the effective date is the later of the date of receipt of the 
claim, or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

Additionally, the Board finds that, based upon the applicable 
laws and regulations, it is the date of the claim (as the later 
of the date of receipt of the claim or the date entitlement 
arose), not the date of onset of an illness or disability, which 
is the determining criterion for the award of an effective date 
of service connection in this case.  Therefore, while the Veteran 
contends (and the Board can accept, solely for the purpose of our 
present analysis) that his schizophrenia was a maturation of a 
nervous condition that began many years prior to December 1976, 
as explained above, that is not a basis upon which the Board may 
award him an earlier effective date for the establishment of 
service connection.  Rather, it is the date of the receipt of the 
claim which controls.

The Board notes that the Veteran and his representative have 
alleged several arguments that relate to the question of whether 
the October 1952 rating decision is final, as opposed to whether 
it contains clear and unmistakable error.  Because the rules with 
respect to clear and unmistakable error apply only to final 
rating decisions, the Board will address the finality issue 
first.

As noted above, the determination of the presence of clear and 
unmistakable error in the October 1952 rating decision would be 
based on the evidence of record and the law in effect at the time 
of that rating decision.  Therefore, the representative's 
arguments concerning current law regarding required notice of a 
decision or furnishing appellate rights are inapplicable.

The Veteran, through his representative, has essentially argued 
that he did not receive notice that the October 1952 rating 
decision included a denial of service connection for a 
schizophrenic reaction, such that the decision therefore is not 
final.  While there is a notification letter regarding the 
October 1952 rating decision, that was mailed to the Veteran at 
his address of record at that time, showing that he in fact was 
sent notice of the determination, the letter did not specifically 
indicate that service connection for schizophrenic reaction was 
denied.  Rather, the October 1952 letter merely indicated that a 
compensable rating for the service-connected nervous condition 
was denied.  

The Board therefore finds, based on the fact that the Veteran was 
sent notice of the denial of a compensable rating for his 
service-connected nervous condition, that the October 1952 rating 
decision was final as to the portion of the decision that denied 
a compensable rating for his service-connected nervous condition.  
With regard to the portion of the October 1952 rating decision 
that denied service connection for schizophrenia, the Board 
acknowledges that the Veteran did not receive notice of that 
denial.  Thus, because of the lack of notification to the 
Veteran, the October 1952 rating decision was nonfinal as to the 
denial of service connection for schizophrenia.  The Board finds, 
however, that the RO in October 1952 acted sua sponte in 
rendering the decision as to service connection for 
schizophrenia, based on the fact that there was no claim for 
service connection for schizophrenia pending at that time.  
Likewise, the record reflects that the Veteran had not filed a 
claim (formal or informal) for schizophrenia prior to October 
1952 and there is no claim for service connection for 
schizophrenia that may be inferred from the record.  Thus, 
although the portion of the October 1952 rating decision that 
denied service connection for schizophrenia was nonfinal, because 
there was no pending claim for service connection at the time of 
the October 1952 rating decision, the Board finds that (as the 
Veteran's representative has argued for) there has been no 
pending claim for service connection for schizophrenia since that 
time.  

Thus, the Board finds that based on the above analysis and the 
fact that the portion of the October 1952 rating decision that 
denied service connection for schizophrenia was nonfinal, that 
portion of the October 1952 rating decision may not be revised or 
reconsidered based on a CUE claim.  38 C.F.R. § 3.105(a).  The 
record reflects that the Veteran's representative has essentially 
claimed that CUE was committed in October 1952 because the 
Veteran was not notified of the rating decision.  However, 
because that portion of the October 1952 rating decision is 
nonfinal, that portion cannot be the subject matter of a CUE 
claim.  The Board notes that from the record it does not appear 
that either the Veteran or his representative have alleged CUE in 
the final portion of the October 1952 rating decision which 
denied entitlement to a compensable rating for a nervous 
condition.  Thus, the matter of whether there was CUE in the 
October 1952 rating decision may not be considered herein.  

The Board acknowledges that in support of the Veteran's claim, 
his representative has claimed that the Court's decision in the 
second Ingram v. Nicholson case is applicable.  Ingram v. 
Nicholson, 21 Vet. App. 232 (2007).  The representative claimed 
that the Court held, in the second Ingram decision, that "if 
there is not explicit final denial of an original claim for 
disability compensation prior to granting of a subsequent claim 
for the same disability, then as part of his or her appeal of the 
effective date decision a veteran can raise the fact that he or 
she filed the original claim for the same disability at an 
earlier date than the claim which was subsequently granted".  
The representative claimed that the Veteran filed his original VA 
claim in 1946, and that the issue of the correct disability 
amount was never correctly decided since his original claim.  

In that regard, the Board notes that the Court initially issued 
Ingram v. Nicholson, 20 Vet. App. 156 (2006).  After 
consideration of Federal Circuit's decision in Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the Court withdrew its 
first decision rendered in 2006, and issued a second decision in 
2007 in its place.  See Ingram v. Nicholson, 21 Vet. App. 232 
(2007).  In the second Ingram decision, the Court stated that 
Deshotel v. Nicholson, and Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005) stand for the proposition that, where an RO 
decision discusses a claim in terms sufficient to put the 
claimant on notice that it was being considered and rejected, 
then it constitutes a denial of that claim even if the formal 
adjudicative language does not "specifically" deny that claim.  
Id. at 239.  Because there was no such denial in the Ingram case, 
the Court found that it had jurisdiction over the appeal because 
it was not a collateral attack on a prior RO decision.  The Court 
found, assuming that a claim had been reasonably raised, that a 
reasonably raised claim remains pending until there is either a 
recognition of the substance of the claim in an RO decision from 
which a claimant could deduce that the claim was adjudicated or 
an explicit adjudication of a subsequent "claim" for the same 
disability.  The Court also found that a sympathetic reading of a 
veteran's pleadings cannot be based on a standard that requires 
legal sophistication beyond that which can be expected of a lay 
claimant and must consider whether a veteran's submissions have 
articulated a claim.  

In considering Ingram in light of the instant case, the Board 
finds that review of the record prior to October 1952 does not 
show that the Veteran reasonably raised, nor was a claim 
otherwise reasonably raised, regarding service connection for 
schizophrenia or schizophrenic reaction at any time.  Rather, the 
RO in October 1952 sua sponte considered service connection for a 
schizophrenic reaction.  Thus, the Ingram decision may be 
distinguished and does not help the Veteran in this matter.  

As noted above, the RO first denied service connection for 
schizophrenic reaction in October 1952.  At that time, there was 
no pending (formal or informal) claim for service connection for 
schizophrenia or schizophrenic reaction, that had been filed by 
the Veteran.  In this case, in reviewing the Veteran's 
submissions prior to October 1952, the Board does not find any 
expressed reference to schizophrenia or schizophrenic reaction.  
Rather, prior to October 1952, the Veteran was pursuing an 
increased rating for his service-connected nervous condition.  

Moreover, although the Veteran's representative has claimed that 
his original claim was pending since 1946, the Board notes that a 
review of the record shows that the Veteran initially filed a 
claim for service connection for "nervousness" in August 1946, 
and made no reference to schizophrenia or schizophrenic reaction.  
It appears that the first mention of a schizoid personality was 
in August 1948, and the first mention of schizophrenic reaction 
was in August 1952, when the examiner also noted that the 
Veteran's condition had developed from a schizoid personality to 
active schizophrenia.  Therefore, even with a sympathetic reading 
of the Veteran's pleadings and submissions, the Board concludes 
that the evidence simply does not support the assertion that a 
claim for service connection for schizophrenia or schizophrenic 
reaction was pending at the time of the October 1952 rating 
decision.  38 C.F.R. §§ 3.151, 3.155; Ingram, supra.  The Board 
notes that treatment records and physician's opinions/reports are 
not adequate to serve as a claim of service connection.  While it 
is true that any communication or action indicating an intent to 
apply for one or more benefits administered by VA may be 
considered an informal claim, see 38 C.F.R. § 3.155(a), "[t]he 
mere presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998).  The mere receipt of medical records cannot be 
construed as an informal claim.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).

The Veteran subsequently filed multiple requests for an increased 
rating for his service-connected nervous condition.  It was not 
until a letter dated December 30, 1976 was received from the 
Veteran's representative, that an informal claim for service 
connection for schizophrenia was finally filed.  Thus, the Board 
concludes that there is nothing to reflect a claim or an informal 
claim (for schizophrenia or schizophrenic reaction) prior to 
December 30, 1976.  Thus, 38 C.F.R. § 3.400 does not provide a 
basis for an earlier award of service connection for 
schizophrenia or schizophrenic reaction.  The date of claim came 
after the date of entitlement (which arguably could have been in 
August 1952 or March 1976, based on VA examination reports issued 
for those dates); thus the later date is the controlling date for 
the effective date assigned under the factual circumstances of 
this case.  
38 U.S.C.A. § 5110(a) (effective date of original claim shall not 
be earlier than the date of receipt of application therefor).  
Further, the Court has acknowledged that the effective date based 
on an award of service connection is not based on the date of the 
earliest medical evidence demonstrating a casual connection, but 
on the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde, supra, citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 
Vet. App. 391 (1997).

The Board appreciates the Veteran's contentions regarding his 
claim; however, in view of the foregoing, the Board concludes 
that there is no basis upon which to establish an effective date 
for service connection for schizophrenia or schizophrenic 
reaction any earlier than that which has been currently assigned, 
i.e., December 30, 1976.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Therefore, the Board finds that the objective evidence of record 
preponderates against a finding that an effective date earlier 
than December 30, 1976, is warranted for the grant of service 
connection for schizophrenia.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. CUE in the August 1946 and October 1952 RO Rating Decisions

An individual whose VA claim is denied by an RO has one year in 
which to initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); see 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  Such a final decision may, however, be reversed or 
amended where evidence establishes that it was a product of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).

Judicial precedent has consistently stressed the rigorous nature 
of the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  In addition, "[c]lear and 
unmistakable error requires that error, otherwise prejudicial . . 
. must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), (quoting Russell, 3 Vet. App. at 313-14).  
Even if error is found in the prior decision, for a finding of 
CUE it must be the case that reasonable minds could not differ 
that the result would have been manifestly different but for the 
error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating decision 
contained CUE, a review of the law and evidence which were before 
the rating, board "at that time" must be undertaken.  See 38 
C.F.R. § 3.104(a).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed at 
the time of the prior . . . decision."  Russell, 3 Vet. App. at 
314.  In other words, the Board cannot apply the benefit of 
hindsight to its evaluation of the RO's action in August 1946 in 
determining whether CUE existed at that time.

As noted above, the Veteran has contended he should be entitled 
to an effective date back to 1946, or in the alternative back to 
1952, essentially based on the theory that there was CUE in the 
August 1946 and October 1952 RO rating decisions.  

In considering the August 1946 rating decision, the Board notes 
that the only evidence of record at that time was the Veteran's 
formal application for service connection for nervousness, and 
STRs which showed that the Veteran was discharged due to a 
disability of neurotic depressive reaction, severe, subacute.  
These records appear to be complete.  After reviewing the STRs, 
the RO issued a decision in August 1946, granting service 
connection for neurasthenia, which the RO essentially found was 
incurred in service.  

In determining whether the RO committed CUE in the August 1946 
decision, the Board will first determine whether the correct 
facts, as they were known at the time, were before the 
adjudicator.  In that regard the Board notes that in examining 
the RO's August 1946 decision, the Board finds that the 
determination to grant service connection for neurasthenia 
represented consideration of all the medical evidence of record 
at that time and was fully favorable to the Veteran, and, 
therefore, the Board must conclude that the RO's findings were 
consistent with and supported by the evidence then of record.  
There was no evidence of (or allegation) of the presence of 
schizophrenia or schizophrenic reaction for the RO to even 
consider, and no indication of any incorrect characterization of 
any of the STRs to support a CUE claim in this case (assuming 
that the Veteran was also able to demonstrate that correction of 
the error would "manifestly" have changed the outcome.  See 
Russell v. Principi, supra.)  The Veteran has made no showing of 
incorrect application of the laws or regulations to the correct 
and relevant facts.  Rather, it appears that his position in this 
appeal amounts to no more than "a disagreement as to how the 
facts were weighed or evaluated" and this cannot form the basis 
for a claim of CUE.  Damrel v. Brown, supra.  The Board also 
finds that the RO correctly applied the governing legal authority 
in effect at the time of the August 1946 RO decision.  
Considering the evidence available at the time of such decision, 
and the law then in effect, there is nothing to compel a 
conclusion, to which reasonable minds could not differ, that 
service connection for schizophrenia or schizophrenic reaction 
was warranted at that time.  There is no undebatable error of 
fact or law that would have manifestly changed the outcome.  The 
Board cannot, by law, review an older unappealed decision based 
on evidence that did not exist at the time of the older decision.  

Although the Board acknowledges that the Veteran's claim for 
service connection for schizophrenic reaction was granted, 
effective in December 1976, that claim was granted on the basis 
of new evidence which was not in the record at the time of the 
August 1946 decision.  Therefore, the Board finds no CUE in the 
August 1946 RO rating decision.  38 C.F.R. § 3.105 (a).  

The Board notes that at the hearing in March 2010, the Veteran's 
representative requested that the Veteran be granted equitable 
relief in this matter, such that his disability compensation for 
the service-connected schizophrenic reaction be effective back to 
1946.  However, the Board is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 
496 U.S. 414, 426 (1990)).  The Board is most sympathetic to the 
Veteran's situation.  However, it is clear that he is not 
entitled to relief under the law and VA regulations.  Again, the 
Board is bound by the laws enacted by Congress and by VA 
regulations.  38 U.S.C.A. § 7104.


ORDER

An effective date prior to December 30, 1976, for the grant of 
service connection for schizophrenic reaction, to include on the 
basis of CUE in the August 1946 and October 1952 rating 
decisions, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


